In an action to recover damages for personal injuries, medical expenses, etc., the appeal is from an order of the Supreme •Court, Nassau County, entered April 29, 1969, which granted plaintiffs’ motion to amend their bill of particulars. Order modified, on the law and the facts, ■by adding thereto a provision that plaintiffs’ motion is granted on condition that the infant plaintiff submit to a further physical examination and an oral pretrial examination. As so modified, order affirmed, without costs. The examinations shall proceed at such times and places as shall be fixed in written notices of not less than 10 days, to be given by defendant. In our opinion, Special Term’s refusal to condition the granting of plaintiffs’ motion upon the infant’s submission to the examinations herein provided for was an improvident exercise of discretion. Christ, Acting P. J., Rabin, Benjamin, Munder and Kleinfeld, JJ., concur.